DETAILED ACTION
Claims 1-18 have been examined. Claims 1-18 have been rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8-11, and 13-15 of U.S. Patent No. 10,944,529 B2 (hereinafter “Patent529”) in view of US 2016/0248561 a1 to Davydov et al. (hereinafter “Davydov”).

As per claim 1, Patent529 discloses a data transmission method, comprising: receiving, by a terminal device, indication information from a network device for indicating quantities of antenna ports and frequency offsets of N groups of reference signals (RSs), N being a natural number greater than or equal to 2, a frequency offset indicating a location of a resource element (RE) to which a RS is mapped in a frequency domain resource (Patent529 lines 47-55); and determining, by the terminal device based on the indication information, resources that are occupied by the N groups of RSs, and receiving data based on the resources that are occupied by the N groups of RSs (Patent529 lines 56-60).
As per claim 2, Patent529 discloses the method according to claim 1, wherein the N groups of RSs are demodulation reference signals (DMRSs).
Patent529 may not explicitly disclose, but Davydov, which is in the same field of endeavor, discloses wherein the N groups of RSs are demodulation reference signals (DMRSs) (Davydov [0030] Antenna ports are logical entities distinguished by reference signal sequences. Multiple antenna port signals can be transmitted on a single physical transmit antenna element, and/or a single antenna port can be spread across multiple physical transmit antenna elements. Antenna ports 0-3 are indicated by or otherwise associated with cell-specific reference signals (CRSs), antenna ports 5 and 7-14 are indicated by or otherwise associated with UE-specific reference signals (UE-specific RSs) (also referred to as a demodulation reference signals (DMRSs)), and antenna ports 15-22 are indicated by or otherwise associated with channel state information reference signals (CSI-RSs). Current specifications delineate that UE-specific antenna ports used to transmit spatial layers are assumed to be quasi co-located with one another.). The purpose of Davydov is to providing downlink channels from neighboring transmission points (Davydov [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davydov with Patent529, to improve throughput or data rates in dense deployment areas (Davydov [0022]).
As per claim 3, Patent529 and Davydov discloses the method according to claim 2, wherein the receiving, by a terminal device, indication information from a network device comprises: receiving, by the terminal device, downlink control information (DCI) from the network device, wherein the DCI comprises the indication information (Patent529 claim 4).
As per claim 4, Patent529 discloses the method according to claim 1, wherein the N groups of RSs are cell reference signals (CRSs) (Patent529 claim 1).
As per claim 5, Patent529 discloses the method according to claim 4, wherein the indication information is carried in radio resource control (RRC) signaling (Patent529 claim 3).
As per claim 6, Patent529 discloses the method according to claim 1, wherein a part of the resources that are occupied by the N groups of RSs is corresponding to a resource occupied by a RS corresponding to one codeword (Patent529 claim 5).
As per claim 7, Patent529 discloses a data transmission method, comprising: determining, by a network device, quantities of antenna ports and frequency offsets for sending N groups of reference signals (RSs) for enabling a terminal device to receive data, wherein N is a natural number greater than or equal to 2 (Patent529 claim 6); and sending, by the network device, indication information to the terminal device for indicating the quantities of antenna ports and frequency offsets of the N groups of RSs, a frequency offset indicating a location of a resource element (RE) to which a RS is mapped in a frequency domain resource (Patent529 claim 6).
As per claim 8, Patent529 discloses the method according to claim 7, wherein the N groups of RSs are demodulation reference signals (DMRSs).
Patent529 may not explicitly disclose, but Davydov, which is in the same field of endeavor, discloses wherein the N groups of RSs are demodulation reference signals (DMRSs) (Davydov [0030] Antenna ports are logical entities distinguished by reference signal sequences. Multiple antenna port signals can be transmitted on a single physical transmit antenna element, and/or a single antenna port can be spread across multiple physical transmit antenna elements. Antenna ports 0-3 are indicated by or otherwise associated with cell-specific reference signals (CRSs), antenna ports 5 and 7-14 are indicated by or otherwise associated with UE-specific reference signals (UE-specific RSs) (also referred to as a demodulation reference signals (DMRSs)), and antenna ports 15-22 are indicated by or otherwise associated with channel state information reference signals (CSI-RSs). Current specifications delineate that UE-specific antenna ports used to transmit spatial layers are assumed to be quasi co-located with one another.). The purpose of Davydov is to providing downlink channels from neighboring transmission points (Davydov [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davydov with Patent529, to improve throughput or data rates in dense deployment areas (Davydov [0022]).
As per claim 9, Patent529 and Davydov discloses the method according to claim 8, wherein the sending, by the network device, indication information to the terminal device comprises: sending, by the network device, downlink control information (DCI) to the terminal device, wherein the DCI comprises the indication information (Patent529 claim 9).
As per claim 10, Patent529 discloses the method according to claim 7, wherein the N groups of RSs are cell reference signals (CRSs) (Patent529 claim 6).
As per claim 11, Patent529 discloses the method according to claim 10, wherein the indication information is carried in radio resource control (RRC) signaling (Patent529 claim 8).
As per claim 12, Patent529 discloses the method according to claim 7, wherein a part of the resources that are occupied by the N groups of RSs is corresponding to a resource occupied by a RS corresponding to one codeword (Patent529 claim 10).
As per claim 13, Patent529 discloses a terminal device comprising: a processor (Patent529 claim 13); and memory coupled to the processor, the memory comprising instructions that, when executed by the processor (Patent529 claim 13), cause the terminal device to: receive indication information from a network device for indicating quantities of antenna ports and frequency offsets of N groups of reference signals (RSs), N being a natural number greater than or equal to 2, a frequency offset indicating a location of a resource element (RE) to which a RS is mapped in a frequency domain resource (Patent529 claim 13); and determine, based on the indication information, resources that are occupied by the N groups of RSs, and receive data based on the resources that are occupied by the N groups of RSs (Patent529 claim 13).
As per claim 14, Patent529 discloses the terminal device according to claim 13, wherein the N groups of RSs are demodulation reference signals (DMRSs).
Patent529 may not explicitly disclose, but Davydov, which is in the same field of endeavor, discloses wherein the N groups of RSs are demodulation reference signals (DMRSs) (Davydov [0030] Antenna ports are logical entities distinguished by reference signal sequences. Multiple antenna port signals can be transmitted on a single physical transmit antenna element, and/or a single antenna port can be spread across multiple physical transmit antenna elements. Antenna ports 0-3 are indicated by or otherwise associated with cell-specific reference signals (CRSs), antenna ports 5 and 7-14 are indicated by or otherwise associated with UE-specific reference signals (UE-specific RSs) (also referred to as a demodulation reference signals (DMRSs)), and antenna ports 15-22 are indicated by or otherwise associated with channel state information reference signals (CSI-RSs). Current specifications delineate that UE-specific antenna ports used to transmit spatial layers are assumed to be quasi co-located with one another.). The purpose of Davydov is to providing downlink channels from neighboring transmission points (Davydov [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davydov with Patent529, to improve throughput or data rates in dense deployment areas (Davydov [0022]).
As per claim 15, Patent529 and Davydov discloses the terminal device according to claim 14, wherein when executed by the processor, cause the terminal device to receive downlink control information (DCI) from the network device, and wherein the DCI comprises the indication information (Patent529 claim 14).
As per claim 16, Patent529 discloses the terminal device according to claim 13, wherein the N groups of RSs are cell reference signals (CRSs) (Patent529 claim 11).
As per claim 17, Patent529 discloses the terminal device according to claim 16, wherein the indication information is carried in radio resource control (RRC) signaling (Patent529 claim 13).
As per claim 18, Patent529 discloses the terminal device according to claim 13, wherein a part of the resources that are occupied by the N groups of RSs is corresponding to a resource occupied by a RS corresponding to one codeword (Patent529 claim 15).

Claim Objections
Claim 15 is objected to because of the following informalities:
Claim 15, line 1, “wherein when executed by the processor” should be changed to “wherein the instructions when executed by the processor”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the resources" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-11, and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,902,842 B1 to Gomadam et al. (hereinafter “Gomadam”).

As per claim 1, Gomadam discloses a data transmission method (Abstract, Fig. 1 and Col. 1, lines 44-47, of Gomadam), comprising: receiving, by a terminal device, indication information from a network device for indicating quantities of antenna ports and frequency offsets of N groups of reference signals (RSs) (col. 3 lines 14-35, col. 6 lines 48-55, of Gomadam discloses where a terminal receives CRS patterns for a plurality of cells. Col. 7, lines 31-37 of Gomadam the signaling information may be formatted using different formats. In an example embodiment, the signaling information indicates, per TP, the number of CRS ports, the time-frequency shift of the CRS pattern of each CRS port relative to some baseline pattern position, and the number of symbols allocated to PDCCH (and therefore in the start time of the CRS pattern.), N being a natural number greater than or equal to 2 (Figs 1-3, of Gomadam discloses where there are a plurality of CRS for each cell), a frequency offset indicating a location of a resource element (RE) to which a RS is mapped in a frequency domain resource (col. 3 lines 14-35, col. 6 lines 48-55, of Gomadam discloses where a terminal receives CRS patterns for a plurality of cells. Col. 7, lines 31-37 of Gomadam the signaling information may be formatted using different formats. In an example embodiment, the signaling information indicates, per TP, the number of CRS ports, the time-frequency shift of the CRS pattern of each CRS port relative to some baseline pattern position, and the number of symbols allocated to PDCCH (and therefore in the start time of the CRS pattern. Col 1, lines 44-58, An embodiment that is described herein provides a method, including receiving in a mobile communication terminal signals from a group of cells that cooperate in a Coordinated Multipoint (CoMP) transmission scheme. Signaling information is received from a first cell in the group. The signaling information is indicative of a first pattern of time-frequency Resource Elements (REs) used by the first cell for transmitting reference signals, and is further indicative of a second pattern of the REs used by a second cell in the group for transmitting the reference signals. A third pattern of the REs, which are available for receiving data from the cells, is derived in the terminal from the signaling information that is indicative of the first and second patterns. The data from the cells is received in the terminal in one or more of the REs in the third pattern); and determining, by the terminal device based on the indication information, resources that are occupied by the N groups of RSs (col. 3 lines 14-35, col. 6 lines 48-55, of Gomadam discloses where a terminal receives CRS patterns for a plurality of cells. Col. 7, lines 31-37 of Gomadam the signaling information may be formatted using different formats. In an example embodiment, the signaling information indicates, per TP, the number of CRS ports, the time-frequency shift of the CRS pattern of each CRS port relative to some baseline pattern position, and the number of symbols allocated to PDCCH (and therefore in the start time of the CRS pattern. Col 1, lines 44-58, An embodiment that is described herein provides a method, including receiving in a mobile communication terminal signals from a group of cells that cooperate in a Coordinated Multipoint (CoMP) transmission scheme. Signaling information is received from a first cell in the group. The signaling information is indicative of a first pattern of time-frequency Resource Elements (REs) used by the first cell for transmitting reference signals, and is further indicative of a second pattern of the REs used by a second cell in the group for transmitting the reference signals. A third pattern of the REs, which are available for receiving data from the cells, is derived in the terminal from the signaling information that is indicative of the first and second patterns. The data from the cells is received in the terminal in one or more of the REs in the third pattern), and receiving data based on the resources that are occupied by the N groups of RSs (col. 3 lines 14-35, col. 4 lines 30-61, of Gomadam discloses where the UE is able to identify REs used CRS and which are available for receiving data (see also figs. 1-3)).
As per claim 2, Gomadam discloses the method according to claim 1, wherein the N groups of RSs are demodulation reference signals (DMRSs) (Gomadam Col. 9, lines 5-7, DMRS).
As per claim 3, Gomadam discloses the method according to claim 2, wherein the receiving, by a terminal device, indication information from a network device comprises: receiving, by the terminal device, downlink control information (DCI) from the network device, wherein the DCI comprises the indication information (col. 7, lines 15-20, of Gomadam).
As per claim 4, Gomadam discloses the method according to claim 1, wherein the N groups of RSs are cell reference signals (CRSs) (col. 3 lines 14-35, col. 6 lines 48-55, of Gomadam discloses reference signals are CRS signals).
As per claim 5, Gomadam discloses the method according to claim 4, wherein the indication information is carried in radio resource control (RRC) signaling (Gomadam Col. 8, lines 37-46 discloses using the RRC for transmitting configuration and other information including CRS information).
As per claim 7, Gomadam discloses a data transmission method, comprising: determining, by a network device, quantities of antenna ports and frequency offsets for sending N groups of reference signals (RSs) for enabling a terminal device to receive data (col. 3 lines 14-35, col. 6 lines 48-55, of Gomadam discloses where a terminal receives CRS patterns for a plurality of cells. Col. 7, lines 31-37 of Gomadam the signaling information may be formatted using different formats. In an example embodiment, the signaling information indicates, per TP, the number of CRS ports, the time-frequency shift of the CRS pattern of each CRS port relative to some baseline pattern position, and the number of symbols allocated to PDCCH (and therefore in the start time of the CRS pattern.), wherein N is a natural number greater than or equal to 2 (Figs 1-3, of Gomadam discloses where there are a plurality of CRS for each cell); and sending, by the network device, indication information to the terminal device for indicating the quantities of antenna ports and frequency offsets of the N groups of RSs (col. 3 lines 14-35, col. 6 lines 48-55, of Gomadam discloses where a terminal receives CRS patterns for a plurality of cells. Col. 7, lines 31-37 of Gomadam the signaling information may be formatted using different formats. In an example embodiment, the signaling information indicates, per TP, the number of CRS ports, the time-frequency shift of the CRS pattern of each CRS port relative to some baseline pattern position, and the number of symbols allocated to PDCCH (and therefore in the start time of the CRS pattern. Col 1, lines 44-58, An embodiment that is described herein provides a method, including receiving in a mobile communication terminal signals from a group of cells that cooperate in a Coordinated Multipoint (CoMP) transmission scheme. Signaling information is received from a first cell in the group. The signaling information is indicative of a first pattern of time-frequency Resource Elements (REs) used by the first cell for transmitting reference signals, and is further indicative of a second pattern of the REs used by a second cell in the group for transmitting the reference signals. A third pattern of the REs, which are available for receiving data from the cells, is derived in the terminal from the signaling information that is indicative of the first and second patterns. The data from the cells is received in the terminal in one or more of the REs in the third pattern), a frequency offset indicating a location of a resource element (RE) to which a RS is mapped in a frequency domain resource (col. 3 lines 14-35, col. 6 lines 48-55, of Gomadam discloses where a terminal receives CRS patterns for a plurality of cells. Col. 7, lines 31-37 of Gomadam the signaling information may be formatted using different formats. In an example embodiment, the signaling information indicates, per TP, the number of CRS ports, the time-frequency shift of the CRS pattern of each CRS port relative to some baseline pattern position, and the number of symbols allocated to PDCCH (and therefore in the start time of the CRS pattern. Col 1, lines 44-58, An embodiment that is described herein provides a method, including receiving in a mobile communication terminal signals from a group of cells that cooperate in a Coordinated Multipoint (CoMP) transmission scheme. Signaling information is received from a first cell in the group. The signaling information is indicative of a first pattern of time-frequency Resource Elements (REs) used by the first cell for transmitting reference signals, and is further indicative of a second pattern of the REs used by a second cell in the group for transmitting the reference signals. A third pattern of the REs, which are available for receiving data from the cells, is derived in the terminal from the signaling information that is indicative of the first and second patterns. The data from the cells is received in the terminal in one or more of the REs in the third pattern).
As per claim 8, Gomadam discloses the method according to claim 7, wherein the N groups of RSs are demodulation reference signals (DMRSs) (Gomadam Col. 9, lines 5-7, DMRS).
As per claim 9, Gomadam discloses the method according to claim 8, wherein the sending, by the network device, indication information to the terminal device comprises: sending, by the network device, downlink control information (DCI) to the terminal device, wherein the DCI comprises the indication information (col. 7, lines 15-20, of Gomadam).
As per claim 10, Gomadam discloses the method according to claim 7, wherein the N groups of RSs are cell reference signals (CRSs) (col. 3 lines 14-35, col. 6 lines 48-55, of Gomadam discloses reference signals are CRS signals).
As per claim 11, Gomadam discloses the method according to claim 10, wherein the indication information is carried in radio resource control (RRC) signaling (Gomadam Col. 8, lines 37-46 discloses using the RRC for transmitting configuration and other information including CRS information).
As per claim 13, Gomadam discloses a terminal device (Abstract, Fig. 1 and Col. 1, lines 44-47, of Gomadam discloses a UE) comprising: a processor (col. 2, lines 29-45 of Gomadam discloses a processor); and memory coupled to the processor (Col. 5 lines 28-36, of Gomadam discloses the memory), the memory comprising instructions that, when executed by the processor (Col. 5 lines 28-36, of Gomadam discloses the memory with software stored thereon), cause the terminal device to: receive indication information from a network device for indicating quantities of antenna ports and frequency offsets of N groups of reference signals (RSs) (col. 3 lines 14-35, col. 6 lines 48-55, of Gomadam discloses where a terminal receives CRS patterns for a plurality of cells. Col. 7, lines 31-37 of Gomadam the signaling information may be formatted using different formats. In an example embodiment, the signaling information indicates, per TP, the number of CRS ports, the time-frequency shift of the CRS pattern of each CRS port relative to some baseline pattern position, and the number of symbols allocated to PDCCH (and therefore in the start time of the CRS pattern.), N being a natural number greater than or equal to 2 (Figs 1-3, of Gomadam discloses where there are a plurality of CRS for each cell), a frequency offset indicating a location of a resource element (RE) to which a RS is mapped in a frequency domain resource (col. 3 lines 14-35, col. 6 lines 48-55, of Gomadam discloses where a terminal receives CRS patterns for a plurality of cells. Col. 7, lines 31-37 of Gomadam the signaling information may be formatted using different formats. In an example embodiment, the signaling information indicates, per TP, the number of CRS ports, the time-frequency shift of the CRS pattern of each CRS port relative to some baseline pattern position, and the number of symbols allocated to PDCCH (and therefore in the start time of the CRS pattern. Col 1, lines 44-58, An embodiment that is described herein provides a method, including receiving in a mobile communication terminal signals from a group of cells that cooperate in a Coordinated Multipoint (CoMP) transmission scheme. Signaling information is received from a first cell in the group. The signaling information is indicative of a first pattern of time-frequency Resource Elements (REs) used by the first cell for transmitting reference signals, and is further indicative of a second pattern of the REs used by a second cell in the group for transmitting the reference signals. A third pattern of the REs, which are available for receiving data from the cells, is derived in the terminal from the signaling information that is indicative of the first and second patterns. The data from the cells is received in the terminal in one or more of the REs in the third pattern); and determine, based on the indication information, resources that are occupied by the N groups of RSs (col. 3 lines 14-35, col. 6 lines 48-55, of Gomadam discloses where a terminal receives CRS patterns for a plurality of cells. Col. 7, lines 31-37 of Gomadam the signaling information may be formatted using different formats. In an example embodiment, the signaling information indicates, per TP, the number of CRS ports, the time-frequency shift of the CRS pattern of each CRS port relative to some baseline pattern position, and the number of symbols allocated to PDCCH (and therefore in the start time of the CRS pattern. Col 1, lines 44-58, An embodiment that is described herein provides a method, including receiving in a mobile communication terminal signals from a group of cells that cooperate in a Coordinated Multipoint (CoMP) transmission scheme. Signaling information is received from a first cell in the group. The signaling information is indicative of a first pattern of time-frequency Resource Elements (REs) used by the first cell for transmitting reference signals, and is further indicative of a second pattern of the REs used by a second cell in the group for transmitting the reference signals. A third pattern of the REs, which are available for receiving data from the cells, is derived in the terminal from the signaling information that is indicative of the first and second patterns. The data from the cells is received in the terminal in one or more of the REs in the third pattern), and receive data based on the resources that are occupied by the N groups of RSs (col. 3 lines 14-35, col. 4 lines 30-61, of Gomadam discloses where the UE is able to identify REs used CRS and which are available for receiving data (see also figs. 1-3)).
As per claim 14, Gomadam discloses the terminal device according to claim 13, wherein the N groups of RSs are demodulation reference signals (DMRSs) (Gomadam Col. 9, lines 5-7, DMRS).
As per claim 15, Gomadam discloses the terminal device according to claim 14, wherein when executed by the processor, cause the terminal device to receive downlink control information (DCI) from the network device, and wherein the DCI comprises the indication information (col. 7, lines 15-20, of Gomadam).
As per claim 16, Gomadam discloses the terminal device according to claim 13, wherein the N groups of RSs are cell reference signals (CRSs) (col. 3 lines 14-35, col. 6 lines 48-55, of Gomadam discloses reference signals are CRS signals).
As per claim 17, Gomadam discloses the terminal device according to claim 16, wherein the indication information is carried in radio resource control (RRC) signaling (Gomadam Col. 8, lines 37-46 discloses using the RRC for transmitting configuration and other information including CRS information).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomadam as applied to claims 1-5, 7-11, and 13-17 above, and further in view of US 2016/0248561 A1 to Davydov et al. (hereinafter “Davydov”).

As per claim 6, Gomadam discloses the method according to claim 1, wherein a part of the resources that are occupied by the N groups of RSs is corresponding to a resource occupied by a RS corresponding to one codeword.
Gomadam may not explicitly disclose, but Davydov, which is in the same field of endeavor, discloses wherein a part of the resources that are occupied by the N groups of RSs is corresponding to a resource occupied by a RS corresponding to one codeword ([0084, 0088], of Davydov). The purpose of Davydov is to enable multi-cell multipoint transmissions to improve throughput or data rates ([0022], of Davydov). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davydov with Gomadam, to enable multi-cell multipoint transmissions to improve throughput or data rates ([0022], of Davydov).
As per claim 12, Gomadam discloses the method according to claim 7, wherein a part of the resources that are occupied by the N groups of RSs is corresponding to a resource occupied by a RS corresponding to one codeword.
Gomadam may not explicitly disclose, but Davydov, which is in the same field of endeavor, discloses wherein a part of the resources that are occupied by the N groups of RSs is corresponding to a resource occupied by a RS corresponding to one codeword ([0084, 0088], of Davydov). The purpose of Davydov is to enable multi-cell multipoint transmissions to improve throughput or data rates ([0022], of Davydov). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davydov with Gomadam, to enable multi-cell multipoint transmissions to improve throughput or data rates ([0022], of Davydov).
As per claim 18, Gomadam discloses the terminal device according to claim 13, wherein a part of the resources that are occupied by the N groups of RSs is corresponding to a resource occupied by a RS corresponding to one codeword.
Gomadam may not explicitly disclose, but Davydov, which is in the same field of endeavor, discloses wherein a part of the resources that are occupied by the N groups of RSs is corresponding to a resource occupied by a RS corresponding to one codeword ([0084, 0088], of Davydov). The purpose of Davydov is to enable multi-cell multipoint transmissions to improve throughput or data rates ([0022], of Davydov). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davydov with Gomadam, to enable multi-cell multipoint transmissions to improve throughput or data rates ([0022], of Davydov).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/            Examiner, Art Unit 2476